Citation Nr: 0530297	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  99-11 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-operative left knee impairment, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected post-operative right knee impairment, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active service from January 1965 to January 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, that denied the above claims.  In 
July 2003, the Board remanded the claims for additional 
development.  

In May 1997, the veteran filed his claim for increased 
ratings for his bilateral knee condition.  An October 1998 VA 
general medical examination report shows that the examiner 
stated that the veteran could not work due to his knee 
problems.  Under the circumstances, the Board finds that a 
claim for a total disability evaluation based on 
unemployability (TDIU) has been raised.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed Cir. 2001).  This claim has not 
been adjudicated by the agency of original jurisdiction, and 
is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's service-connected post-operative right knee 
impairment is shown to be productive of no more than moderate 
recurrent subluxation or lateral instability.

2.  The veteran's service-connected post-operative left knee 
impairment is shown to be productive of no more than moderate 
recurrent subluxation or lateral instability.

3.  As of July 30, 2003, the veteran's right knee is shown to 
have X-ray evidence of arthritis, with pain on motion; and a 
range of motion with extension to 0 degrees, and active 
flexion to 80 degrees. 




4.  As of July 30, 2003, the veteran's left knee is shown to 
have X-ray evidence of arthritis, with pain on motion; and a 
range of motion with extension to 0 degrees, and active 
flexion to 80 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected post-operative right knee impairment have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5257 
(2005).

2.  The criteria for a rating in excess of 20 percent for 
service-connected post-operative left knee impairment have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5257 
(2005).

3.  As of July 30, 2003, the criteria for a separate 10 
percent rating, and no more, for arthritis of the right knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.59, 4.71a, Diagnostic Codes 5003, 
5261, 5262 (2005); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997). 

4.  As of July 30, 2003, the criteria for a separate 10 
percent rating, and no more, for arthritis of the left knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.59, 4.71a, Diagnostic Codes 5003, 
5261, 5262 (2005); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran argues that an increased rating is warranted for 
his bilateral knee disorders.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In May 1969, the RO granted service connection for impairment 
of the right knee, and impairment of the left knee.  The RO 
assigned a 10 percent rating for the right knee, and a 
noncompensable (0 percent) evaluation for the left knee.  In 
June 1976, the RO increased the rating for each knee to 20 
percent.  On May 15, 1997, the veteran filed claims for 
increased ratings.  In November 1997, the RO denied the 
claims.  The veteran has appealed.

The RO has evaluated the veteran's left and right knee 
disabilities under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5257.  Under 38 C.F.R. § 4.71a, DC 5257, a 20 percent rating 
is warranted for moderate recurrent subluxation or lateral 
instability.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.

As for the history of the disabilities in issue, see 
38 C.F.R. § 4.1 (2005), the veteran's service medical records 
show that in March 1967, he was treated for bilateral knee 
pain with intermittent swelling.  An accompanying X-ray 
report notes bilateral osteochondritis desiccans.  In July 
1967, he was given a profile for a torn medial meniscus, 
right knee.  As for the post-service medical evidence, it 
shows that he was periodically diagnosed with osteochondritis 
desiccans.  In addition,  an April 1969 VA examination report 
indicates that the veteran underwent right knee surgery in 
April 1967, and contains impressions of internal derangement, 
right knee, PO (postoperative), mild to moderate, and 
internal derangement, left knee, mild to moderate.  VA and 
private medical reports indicate that he underwent a left 
knee arthrotomies in April 1975 and January 1983, and right 
knee arthrotomies in January 1983, April 1985, and October 
1992.  

Other medical evidence for consideration in this case 
includes VA outpatient treatment reports, dated between 1997 
and 2004, which pertain to disorders not in issue, except as 
follows: an October 1997 progress notes shows that the 
examiner indicated that the veteran was seeking increased 
service-connected disability benefits, and that he had 
minimal knee problems.  On examination, the knees had a full 
range of motion, with no effusion or crepitus, and stable 
ligaments.  The impression was, "Here for socioeconomic 
reasons."  An October 1997 X-ray report contains an 
impression of "1. Peripheral aspect right medial joint space 
appears slightly narrowed and early cartilaginous 
calcification suggested.  2. Knees are otherwise 
unremarkable."  Progress notes, dated in July 2003 and March 
2004, show complaints of multiple joint pains, to include the 
knees.  On examination, there was no restricted motion.  The 
relevant assessment was knee pain.  A VA X-ray report, dated 
in July 2003, notes mild DJD in both knees.  A May 2004 
progress note indicates that there was bilateral knee pain on 
examination, and that he could weight bear, and that the 
knees were not swollen.  A November 2004 X-ray report notes 
that both knees had mild degenerative joint disease, and were 
otherwise unremarkable.

A VA examination report, dated in October 1998, shows that 
the veteran complained of knee pain, that he could not crawl, 
and that using stairs was difficult.  On examination, he was 
able to get up from his chair and walk with a normal gait 
pattern.  Pain was not elicited, although torsional movement 
caused some discomfort.  There was no swelling and the knees 
were in good alignment.  The relevant diagnosis was bilateral 
knee impairment, status postoperative for osteochondritis 
desiccans.  The examiner noted that the veteran had "quite 
good movement" in his knees.  

A VA general medical examination report, dated in October 
1998, shows that the veteran complained of knee pain, and 
that his knees gave out, and that he had swelling.  He also 
complained that his knee pain caused fatigue and shortness of 
breath.  On examination, the extremities were essentially 
normal, with "some vague enlargement of his knees."  A 
neurological examination was normal.  The examiner noted that 
the veteran could not stand a long time, or walk a long 
distance.  The relevant impression was "knees - mostly 
cartilage damage of the knees."  An accompanying X-ray 
report contains an impression of "Minimal thinning medial 
joint spaces.  The knees are otherwise unremarkable."

A VA general medical examination report, dated in April 2005, 
shows that the veteran complained of daily knee pain.  On 
examination, the cruciate and collateral ligaments appeared 
to be intact.  There was no subluxation on varus and valgus 
stress of either knee.  The impressions noted arthralgia, and 
degenerative arthritis, of the left and right knees.  

The Board finds that a rating in excess of 20 percent under 
DC 5257 is not warranted for either knee.  The April 2005 VA 
examination report shows that the examiner found that the 
cruciate and collateral ligaments appeared to be intact, and 
that there was no subluxation on varus and valgus stress of 
either knee   As the most recent report of record, this 
report is considered the most probative of the veteran's 
current condition.  Francisco.  There is no other competent 
evidence to show that either knee is productive of severe 
recurrent subluxation or lateral instability.  Therefore, the 
Board finds that the evidence is insufficient to show severe 
recurrent subluxation or instability, and that the criteria 
for a 30 percent rating under DC 5257 have not been met for 
either the right knee or the left knee.  In making this 
determination, the Board finds that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 
204-206 (1995); do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995), under 38 C.F.R. § 4.71a, DC 5262 (2005), "tibia and 
fibula, impairment of," warrants a 30 percent evaluation 
where there is malunion of with marked knee or ankle 
disability.  Under 38 C.F.R. § 4.71a, DC 5256 (2005), a 30 
percent rating is warranted for ankylosis of the knee with 
favorable angle in full extension or slight flexion.  
However, in this case there is no evidence of ankylosis of 
the right knee or the left knee; or impairment of either the 
right or the left tibia or fibula.  Accordingly, the criteria 
for a rating in excess of 20 percent under DC's 5256 and 5262 
have not been met for either knee.  Furthermore, for the 
period prior to July 30, 2003 (at which time arthritis of 
both knees is shown, discussed infra) (see also 38 C.F.R. 
§ 4.14 (2005)), to the extent the DC's 5260 and 5261 are 
theoretically applicable under Schafrath, the only recorded 
ranges of motion for the knees are found in a VA examination 
report, dated in October 1998.  This report shows that on 
examination, the knees had extension to 0 degrees, and 
flexion to 130 degrees.  These limitations of motion do not 
satisfy the criteria for a rating in excess of 20 percent 
under either DC 5260 or DC 5261, even when taking pain 
symptoms into account, as there is insufficient evidence of 
such symptoms as atrophy, laxity, incoordination or other 
neurological impairment..  See 38 C.F.R. §§ 4.40 and 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995) 
(discussed infra). 

However, the Board's analysis is not yet complete.  In an 
opinion issued by the VA General Counsel, VAOPGCPREC 23-97, 
62 Fed. Reg. 63,604 (1997), it was determined that assigning 
one rating for arthritis under DC 5003 and one rating for 
instability under DC 5257 does not violate the rule against 
pyramiding.  Therefore, where a knee disability is rated 
under DC 5257, a separate rating for arthritis may be 
assigned under DC 5003 if additional disability is shown by 
the evidence.  

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, and rated as a single disability under 
the diagnostic code for degenerative or hypertrophic 
arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, DC 5260 (2005), a 0 percent 
evaluation is warranted where knee flexion is limited to 60 
degrees.  A 10 percent evaluation is warranted where knee 
flexion is limited to 45 degrees.  A 20 percent evaluation is 
warranted where knee flexion is limited to 30 degrees.  A 30 
percent evaluation is warranted where knee flexion is limited 
to 15 degrees.  

Under 38 C.F.R. § 4.71a, DC 5261 (2005), a 0 percent 
evaluation is warranted where knee extension is limited to 5 
degrees.  A 10 percent evaluation is warranted where knee 
extension is limited to 10 degrees.  A 20 percent evaluation 
is warranted where knee extension is limited to 15 degrees.  
A 30 percent evaluation is warranted where knee extension is 
limited to 20 degrees.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

In this case, the Board first finds that arthritis of the 
knees is established by X-ray evidence as of July 30, 2003.  
In this regard, although an October 1992 VA hospital report 
notes right knee arthritis, and a few VA progress notes dated 
in 1993 or thereafter indicate that he had arthritis of both 
knees, these notations are not corroborated by X-ray evidence 
as required under DC 5003.  In addition, although a January 
1993 VA X-ray report noted medial joint space narrowing 
"compatible with DJD (degenerative joint disease), this was 
less than definite in its terms, and arthritis of either knee 
was not found in subsequent VA X-ray reports dated in October 
1997 or October 1998.  The earliest X-ray report of record 
showing arthritis for the either the right or the left knee 
is the VA X-ray report dated in July 2003.  This report 
indicates that the X-rays were taken on July 30, 2003.  
Accordingly, the veteran may be eligible for an additional 
rating for arthritis of either knee no earlier than July 30, 
2003, if he meets the relevant criteria.  

The only recorded ranges of motion for the knees dated after 
July 30, 2003 are found in the VA general medical examination 
report, dated in April 2005, which shows that on examination, 
the knees had extension to 0 degrees, bilaterally, and active 
flexion to 80 degrees, bilaterally.    

The Board finds that as of July 30, 2003, the criteria for a 
10 percent rating, and no more, are met.  The aforementioned 
ranges of motion for both the left and the right knee do not 
satisfy the criteria for even a 0 percent rating under either 
DC 5260 or DC 5261.  However, in Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), the Court held that, read 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by X-ray study, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no compensable limitation of motion.

In this case, as previously stated, the July 2003 X-ray 
report shows bilateral knee arthritis, and medical reports 
dated July 30, 2003 (i.e., a VA progress note) and thereafter 
show objective evidence of limitation of motion (although not 
to a compensable degree under either Diagnostic Code 5260 or 
5261) with bilateral knee pain.  Therefore, the Board finds 
that separate 10 percent ratings for both the right knee, and 
left knee, arthritis are warranted.  Lichtenfels.

The Board notes that the veteran has complained that he has 
pain and weakness in his knees.  VA is required to take pain 
symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion. 38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this 
case, the April 2005 VA general medical examination report 
shows that the veteran stated that he walked two miles twice 
a day as ordered by his physician.  He reported having 
minimal swelling, and stated that he had worn-out braces, and 
that he used a cane occasionally.  On examination, there was 
no effusion or crepitation.  The examiner stated that he had 
no increased limitations with flare-ups or repetitive motion, 
and that there was no evidence of excess fatigability or 
incoordination.  

In summary, when the ranges of motion in the knees are 
considered together with the evidence showing functional 
loss, to include the findings (or lack thereof) pertaining to 
neurologic deficits, incoordination, and the evidence of 
muscle atrophy, the Board finds that there is insufficient 
evidence to support a conclusion that the loss of motion in 
either the right knee or the left knee more nearly 
approximates the criteria for a 20 percent rating under 
either DC 5260 or DC 5261, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.

Additionally, VAOPGCPREC 9-2004 provides that a veteran can 
receive separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion), and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
However, as discussed above, ranges of motion for both the 
left and the right knees do not satisfy the criteria for even 
a 0 percent rating under either DC 5260 or DC 5261.  To 
assign separate compensable ratings solely based on painful 
motion under two separate diagnostic codes (i.e., Diagnostic 
Codes 5260 and 5261) would be in violation of the rule of 
pyramiding.  See 38 C.F.R. § 4.14.  
  
To the extent that the Board has denied the claim, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA 



promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in June 
2002, and May and November of 2004, (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claims.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the appellant to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  He was 
asked to identify all relevant treatment and to complete 
authorizations (VA Forms 21-4138 and/or 21-4142) for all 
evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the October 2002 and May 2005 SSOCs.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded several VA examinations.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced 



by a failure of VA in its duty to assist, and that any 
violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

A rating in excess of 20 percent for service-connected post-
operative right knee impairment is denied.

A rating in excess of 20 percent for service-connected post-
operative left knee impairment is denied.

As of July 30, 2003, a separate and additional 10 percent 
rating, but no higher, for       right knee arthritis is 
granted, subject to provisions governing the payment of 
monetary benefits.

As of July 30, 2003, a separate and additional 10 percent 
rating, but no higher, for       left knee arthritis is 
granted, subject to provisions governing the payment of 
monetary benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


